                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 GRADY R. WILLIAMS,JR.

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-12




 GEORGIA DEPARTMENT OF
 CORRECTIONS; and CORE CIVIC,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 5. Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. The Court DISMISSES without

prejudice Plaintiffs Complaint for failure to follow a Court Order and failure to prosecute,

DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE this

case, and DENIES Plaintiff informa pauperis status on appeal,

       so ORDERED,this                  of July. 2019.




                                                                !F JUDGE
                                     UNITED STATES DISTRICT COURT
                                             !RN DISTRICT OF GEORGIA
